DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Claim Objections
Claims 1, 3, 5, and 7-8 are objected to because of the following informalities:  
Claim 1, in line 3, recites “the arm”, and there is insufficient antecedent basis for this limitation in the claim. However, it is clear in light of the disclosure that “the arm” of line 3 is intended to be the same “arm” of line 8. Examiner recommends moving the limitation of line 3, “the arm having cylindrical bodies assembled in a telescopic structure”, to the end of the limitation of line 10 in order to provide proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (WO 2017/208872), in view of Yahiro (JP 62-148186)
Regarding claims 1, 3, and 8, Kanda discloses a linear expansion mechanism comprising: a hollow columnar housing (1, 2, 4) having an opening (fig. 3) on a side surface (34) at an upper end (4) of the housing (1, 2, 4); a holder (26) having a rectangular-cylindrical shape (fig. 7A shows rectangular-cylindrical shape of 26) with an internal space (fig. 7A) connected through the opening (fig. 3) to an internal space (fig. 3) of the housing (1, 2, 4), and fixed (via 25) to the housing (1, 2, 4) at (the scope of the term “at” includes “near”) the opening of the housing (1, 2, 4); a linearly expandable arm (5), a rear end of the arm (5) being fixed to the upper end (4) of the housing (1, 2, 4) such that the arm (5) maintains an attitude expanding in a direction orthogonal (RA3/RA4) to an axis (RA1) of the columnar housing (1, 2, 4); and a block train (52) made up of a plurality of blocks (54) coupled (fig. 3) along a coupling direction (RA3/RA4), each of the blocks (52) having a rectangular parallelepiped shape (figs. 5-6), wherein: the block train (52) is accommodated inside (fig. 3) the housing (1, 2, 4) and configured (via 56) to be drawn through the holder (26), the block train (52) being threaded through (i.e., passed through 26) inside of the arm; wherein the block train (52) is configured (via 56) to be delivered from the housing (1, 2, 4) such that the arm expands (fig. 3), and to be drawn into the housing (1, 2, 4) such that the arm contracts (fig. 3); and wherein, for suppressing deformation of the block train, thereby maintaining the block train (52) in a linear shape (fig. 3 shows the claimed arrangement) inside the arm (5), a leading end of the block train (52) is connected to a front-end (55) of the arm (5), which restricts movement of the block train in horizontal directions (i.e., joints of blocks only bend in one direction as shown in fig. 3), orthogonal to the expanding direction of the arm (i.e., orthogonal to RA3/RA4), and the holder (26) has an inner shape (fig. 7A) fitting with an outer shape of the block (54) so as to allow the block train (52) to pass through the holder (26), while restricting movement of the block train in vertical and horizontal directions, orthogonal to the expanding direction of the arm (fig. 7A clearly shows the claimed arrangement), and a movement axis of the block train (52) is offset downward from a center line of the arm (fig. 3 clearly shows 52 offset downward from the line RA3, RA4); wherein a load applied in the coupling direction (longitudinal axis RA3/RA4) is received by the block train (as shown in fig. 3, and by the laws of physics, a load received by 7 along the axis RA3/RA4 will be transmitted to 52). 

    PNG
    media_image1.png
    540
    618
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    364
    media_image2.png
    Greyscale

Kanda does not disclose the arm having cylindrical bodies assembled in a telescopic structure; wherein the arm is constituted by a plurality of cylindrical bodies assembled in a multi-stage nested structure, and a tail-end cylindrical body among the plurality of cylindrical bodies is fixed to the housing; loads applied in two directions orthogonal to the coupling direction are received by a plurality of cylindrical bodies assembled in a multi-stage nested structure or a plurality of cascaded linear motion guide mechanism, a trailing end of the plurality of cylindrical bodies assembled in a multi-stage nested structure or the plurality of cascaded linear motion guide mechanisms being fixed to the housing. 
Yahiro is in the related field of telescopic feeding and pulling devices and teaches, in at least figure 2, an arrangement of telescoping pipes 9 that enclose a train of chain links 2, where the leading end position of the train of chain links 2 is fixed to the innermost-nested pipe 9. 

    PNG
    media_image3.png
    420
    729
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the telescoping arm arrangement as taught by Yahiro in place of the flexible covering of Kanda (i.e., shown unlabeled in fig. 2), for the expected advantage of better protecting the internals of the arm or better preventing contact between the elements internal to the arm and external to the arm, e.g. a user. 
The limitations are met by the combination as follows: the arm having cylindrical bodies (Yahiro: 9) assembled in a telescopic structure (Yahiro: fig. 2); wherein the arm is constituted by a plurality of cylindrical bodies (Yahiro: 9) assembled in a multi-stage nested structure (Yahiro: fig. 2), and a tail-end cylindrical body (Yahiro: 19) among the plurality of cylindrical bodies (Yahiro: 9) is fixed (Yahiro: fig. 2) to the housing; loads applied in two directions orthogonal to the coupling direction are received by a plurality of cylindrical bodies assembled in a multi-stage nested structure (by the arrangement of Yahiro’s figure 9, the cylindrical members 9 will receive loads applied in the directions orthogonal to the extending-axis of 2; for example, a user hitting the extended members 9 in the Y-direction, as shown in fig. 9, will be received by the members 9) or a plurality of cascaded linear motion guide mechanism, a trailing end of the plurality of cylindrical bodies assembled in a multi-stage nested structure or the plurality of cascaded linear motion guide mechanisms being fixed to the housing. 
Regarding claims 5 and 7, Kanda discloses the linear expansion mechanism according to claim 1, wherein the block train (52) is offset (fig. 3 shows 52 are offset from RA3/RA4) with respect to a central axis (RA3/RA4) of the arm (5) expanding in the direction orthogonal to the axis of the columnar housing (fig. 3); wherein the blocks (52) are coupled to each other to comprise a linearly arranged form (fig. 3), in which adjacent blocks are allowed to be respectively rotated about a limited angular range, such that the linearly arranged form is bendable in one direction and non-bendable in an opposite direction (fig. 3). 

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
The thrust of Applicant’s arguments are that the prior art is absent the disclosure or suggestion of the amended limitations, i.e. including “a movement axis of the block train is offset downward from a center line of the arm”. This is not persuasive. The block train 54 of Kanda is clearly offset downward from the center line RA3, RA4 of the arm, as shown in fig. 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658